Moyer, C.J.,
concurring in part and dissenting in part.
{¶ 197} Although I do not subscribe to all of the rhetoric in the majority opinion, I concur with the majority’s holding to the extent that it reverses the judgment of the court of appeals on the evidentiary issue and reinstates the jury verdict against Anthem Insurance Cos., Inc. (“AICI”). Nevertheless, I dissent from the majority on the issue of punitive damages for two reasons: the majority (1) orders an unprecedented alternative distribution of punitive damages and *107(2) fails to remand the cause to the court of appeals on the issue of remittitur. I address each reason separately.
I. Alternative Distribution
{¶ 198} I dissent from the majority’s partial distribution of the punitive damages award to a charitable organization. In the context of this case, there is no more appropriate recipient of a partial distribution of punitive damages than the James Cancer Hospital. I am therefore sympathetic to the motives of the majority, but I believe that such a practice, established by this court and absent statutory authorization, is fraught with unintended and undesirable consequences.
{¶ 199} My research reveals that every American court that engages in the alternative distribution of punitive damages awards has acted pursuant to statutory authorization.1 This form of judicial restraint is born of good reason. For the majority’s holding today, rendered without precise standards or guidelines, sanctions a judge’s unbridled discretion to allocate punitive damages to his or her preferred charity, and leaves open the question of how courts should determine the percentage of punitive damages subject to such distribution.
{¶ 200} Further, I disagree with the majority’s conclusion that Ohio courts should play a “central role” in the distribution of punitive damages insofar as I do not consider the General Assembly to be precluded from modifying the common law of punitive damages by the enactment of legislation. As the majority concedes, “[n]umerous states have formalized through legislation a mechanical means to divide a punitive damages award between the plaintiff and the state.” These states have recognized that the legislative branch is better equipped to establish a uniform mechanism for alternative distribution, thereby controlling judicial discretion and — in states authorizing the distribution of punitive damages to a general state fund — eliminating any inequity among potential recipients. In view of the majority’s holding, Ohio may benefit from such legislation.
{¶ 201} Finally, this court (and almost every member of the majority) has historically held that it is inappropriate for a court to decide an issue not suggested by the parties on appeal without giving notice of its intention and an opportunity to brief the issue. See State v. Peagler (1996), 76 Ohio St.3d 496, 499, 668 N.E.2d 489, fn. 2 (“This court has often held that if a reviewing court chooses to consider an issue not suggested by the parties on appeal * * *, the *108court of appeals should give the parties notice of its intention and an opportunity to brief the issue”); State v. Casalicchio (1991), 58 Ohio St.3d 178, 184, 569 N.E.2d 916 (Resnick, J., concurring in part and dissenting in part) (“It is inappropriate for this court to decide the merits of this case * * * since neither party had the opportunity to brief this issue”); Ratchford v. Proprietors’ Ins. Co. (1989), 47 Ohio St.3d 1, 4, 546 N.E.2d 1299 (“It is unfair on appeal, and inappropriate, to decide a ease on an issue that a party, losing by the decision, has not had an opportunity to refute by introducing evidence or argument.”); Toledo’s Great E. Shoppers City, Inc. v. Adbe’s Black Angus Steak House No. III, Inc. (1986), 24 Ohio St.3d 198, 202, 24 OBR 426, 494 N.E.2d 1101 (“It is also true that this court has cautioned that ‘[i]n fairness to the parties, a Court of Appeals which contemplates a decision upon an issue not briefed should * * * give the parties notice of its intention and an opportunity to brief the issue’ ”); C. Miller Chevrolet, Inc. v. Willoughby Hills (1974), 38 Ohio St.2d 298, 301, 67 O.O.2d 358, 313 N.E.2d 400, fn. 3 (same).
{¶ 202} Despite this well-settled principle of Ohio law, the plaintiff in this case will have no opportunity to challenge the alternative distribution of punitive damages in any Ohio court. The gravity of this point is further exacerbated by the fact that litigants in other states have successfully challenged the alternative distribution of punitive damages. See, e.g., Kirk v. Denver Publishing Co. (Colo.1991), 818 P.2d 262; McBride v. Gen. Motors Corp. (M.D.Ga.1990), 737 F.Supp. 1563. I strongly object to the extinguishment of a right that has been so consistently protected under Ohio jurisprudence.
{¶ 203} The doctrine of remittitur has historically been used to correct excessiveness in the amount of jury awards, Pendleton St. RR. Co. v. Rahmann (1872), 22 Ohio St. 446, 448, 1872 WL 25, and not as a mechanism to correct perceived deficiencies in the law of punitive damages. I would not expand the doctrine of remittitur beyond this time-honored principle.
II. Remand
{¶ 204} Because a majority of the court of appeals concluded that the issue of punitive damages was moot, it did not review the trial court’s determination that the punitive damages award was not excessive. In view of this procedural posture, I would make no determination as to whether the award is or is not excessive and would remand the cause to the court of appeals to determine whether the trial court abused its discretion when it denied the motion for remittitur.
{¶ 205} For the foregoing reasons, I concur in part and dissent in part.
Lundberg Stratton, J., concurs in the foregoing opinion.
Palmer Yolkema & Thomas, L.P.A.; Robert G. Palmer, Michael S. Miller, Tony C. Merry and Elizabeth S. Burkett, for appellant.
Thompson Hiñe, L.L.P., Earle Jay Maiman and Renee S. Filiatraut, for appellees.
Bricker & Eckler, L.L.P., Kurtis A Tunnell and Anne Marie Sferra, urging affirmance for amicus curiae Ohio Alliance for Civil Justice.
Vorys, Sater, Seymour & Pease, L.L.P.; Michael J. Canter and Lisa Pierce Reisz, urging affirmance for amici curiae Ohio Chamber of Commerce and Ohio Council of Retail Merchants.

. In April 1996, the Alabama Supreme Court ordered that one-half of punitive damages awards in future non-wrongful-death tort actions be allocated to the general state fund after litigation expenses are paid. Life Ins. Co. of Georgia v. Johnson (Ala.1996), 684 So.2d 685, 702. In August 1997, however, the court abandoned this approach. Life Ins. Co. of Georgia v. Johnson (Ala.1997), 701 So.2d 524, 532 (concluding that, in the wake of BMW of N. Am., Inc. v. Gore [1996], 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809, “it is not necessary to share punitive awards with the state treasury in order to prevent windfalls to those who pursue claims against tortfeasors”).